Clarke, Justice.
Appellant here was tried and convicted of murder and armed robbery and sentenced to life imprisonment. Appellant’s appointed counsel requested that he be allowed to withdraw from the case on the basis that although he felt that the court had erred in several particulars, all issues arising out of the case had already been decided by this court in Casper v. State, 244 Ga. 689 (261 SE2d 629) (1979), adversely to appellant.
Inasmuch as any appeal in this case would be totally frivolous in light of the Casper decision, which affirmed the judgment of three co-defendants tried with appellant, the counsel for appellant has complied with the requirements of Anders v. California, 386 U. S. 738 (87 SC 1396, 18 LE2d 493) (1967). Accordingly, counsel’s motion to withdraw is granted and the judgment is affirmed.

Judgment affirmed.


All the Justices concur.